Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the amendment filed 12/28/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shaun Zhang on 02/11/2022.
Claim 11 has been amended as follows:
11. (currently amended) The intragastric device of claim [[9]] 1, wherein the membrane contains openings of same or different sizes and the openings have valves to direct the flow of food preferentially in an inward or an outward direction.

Allowable Subject Matter
Claims 1, 3-8, 10-21 allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 recites the structure is configured to be positioned within a stomach such that food is configured to enter the structure via the first openings, sequestered in the upper volume before passing into and sequestered in the lower volume, and released into the stomach via the second openings.
Claim 20 recites wherein said structure is at least partially enveloped by a membrane that does not cover said first area or said second area, the membrane having more number of openings near the top of the structure and less number of openings near the bottom of the structure; and wherein the structure is a porous structure configured to elastically expand to the post-deployment shape by changing from a pre-deployment compressed cylindrical shape to a post-deployment configuration of a predefined shape of significant volume.

The Office agrees the art of record fails to teach or suggest these features. 
Response to Arguments
Applicant’s arguments, see page 4, filed 09/28/2021, with respect to the rejection of claim 2 under 35 USC 112, second paragraph have been fully considered and are persuasive.  The rejection of claim 2 under 35 USC 112, second paragraph has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771